Argued December 2, 1927.
In this action for negligence, the court below entered a compulsory nonsuit as to plaintiff King M. Feldman, which it subsequently refused to remove, and this appeal ensued.
The suit grew out of a right-angle collision at the intersection of two streets in the City of Philadelphia. Plaintiff's car, driven by himself, was going north when defendant's car was approaching it from the right, which gave the latter the right of way. Plaintiff first saw defendant's car when it was from 30 to 40 feet away; *Page 458 
he did not take notice of the speed at which it was traveling, but, as stated in his brief, "believing he could cross safely, he continued on his way," and the collision took place, the right rear of plaintiff's car being struck by the front of defendant's machine and pushed about ten feet to the west, when both cars came to a stop. Plaintiff admitted on the stand that his car was going so slowly that he could have stopped it within a foot or two; that, had he done so when he first saw defendant's machine, there would have been room for defendant to pass in front of him. Under these circumstances, the court below properly disposed of the case. For a statement of the controlling rules of law, see Weber v. Greenebaum, 270 Pa. 382; and for a case somewhat like the present one on its facts, see Frank v. Pleet, 87 Pa. Super. 494.
The order appealed from is affirmed.